Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 18, 2018

                                    No. 04-16-00761-CV

                    Jana Lee FLANAGAN and Lucas Matthew Flanagan,
                                    Appellants

                                              v.

     RBD SAN ANTONIO LP, Davidson Hotel Company LLC and G4S Secure Solutions,
                                  Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-20044
                        Honorable Karen H. Pozza, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Patricia O. Alvarez, Justice

     The panel has considered the appellants’ motion for rehearing, and the motion is
DENIED.

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court